Citation Nr: 0629327	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  02-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hypertension.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected status post L5-S1 laminectomy.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic arthritis of the 
acromioclavicular joint of the left shoulder.

4.  Entitlement to an initial compensable rating for service-
connected post-traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION


The veteran served on active duty from July 1994 to December 
2000.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that granted service connection for hypertension evaluated as 
zero percent (noncompensable) disabling, status post L5-S1 
laminectomy evaluated as 20 percent disabling, post-traumatic 
arthritis of the acromioclavicular (AC) joint of the left 
shoulder evaluated as 10 percent disabling, and post-
traumatic arthritis of the right ankle evaluated as zero 
percent disabling.  The effective date for these disabilities 
was December 27, 2000.  The veteran timely appealed the 
initial ratings assigned to the service-connected 
disabilities.

The veteran presented testimony at a personal hearing in 
September 2003 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The Board remanded the appeal in June 2005 for further 
development.  The RO confirmed and continued the evaluations 
in a supplemental statement of the case in January 2006.  The 
case has been returned to the Board for further appellate 
review.

The issue of entitlement to an initial compensable rating for 
post-traumatic arthritis of the right ankle is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Current clinical findings reflect blood pressure readings 
of predominantly less than 100 and systolic pressures of 
predominantly 160 or less and no use of medication for blood 
pressure control.  

2.  The service-connected status post L5-S1 laminectomy is 
not productive of severe, recurring attacks, nor is it 
pronounced with persistent symptoms and little intermittent 
relief.  Severe limitation of motion, or forward flexion of 
the thoracolumbar spine limited to 30 degrees or less is not 
shown, nor has it been shown that the veteran has 
incapacitating episodes due to intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
6 weeks during the past 12 months.  

3.  The service-connected status post L5-S1 laminectomy is 
manifested by sciatic radiculopathy, decreased sensation in 
SI distribution, slight limitation of motion of the 
thoracolumbar spine, and forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees.   

4.  There is x-ray evidence of degenerative changes of the 
left shoulder with objective evidence of pain, but the 
service- connected left shoulder disorder is not manifested 
by limitation of motion to midway between side and shoulder 
level, malunion or nonunion of the clavicle or scapula or 
impairment of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.104, Diagnostic Code (DC) 7101 (2005).

2.  The criteria for an initial rating in excess of 20 
percent for status post L5-S1 laminectomy are not met prior 
to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 
5293 (as in effect prior to Sept. 23, 2002).  

3.  The criteria for an evaluation of 30 percent, but not 
higher, for status post L5-S1 laminectomy are met effective 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, DC 5293 (as in effect after Sept. 
23, 2002); DC 5292 (as in effect prior to September 26, 
2003); 68 Fed. Reg. 51,454, et. seq. (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2005)).

4.  The criteria for an initial rating in excess of 10 
percent for post-traumatic arthritis of the AC joint of the 
left shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, DCs 5003, 5010, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in June 2005 which discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a January 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claims 
decided herein.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law. 

II. Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder as determined by a schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (2005).  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2005).  
An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
assigning "staged" ratings.  See Fenderson v. West, 12 Vet.  
App. 119 (1999); 38 C.F.R. § 4.2 (2005).  

III. Hypertension

The RO granted entitlement to service connection for 
hypertension and assigned a noncompensable evaluation 
effective from December 2000.  The veteran disagreed with the 
evaluation.  

Service medical records show elevated blood pressure 
readings.  At a VA Compensation and Pension (C&P) examination 
in May 2001, the veteran stated that during the course of his 
military career he had elevations in his blood pressure.  He 
was not taking medication for blood pressure control.  At the 
examination his blood pressure was 142/95, 142/96, and 
143/98.  The cardiac examination revealed a regular rhythm 
and rate of 70 without murmurs, gallops or rubs.  The 
diagnosis was hypertension.

The veteran testified in September 2003 that he was not on 
any medication for his hypertension.  He had been told that 
his blood pressure was at the borderline of being high and he 
tried to keep it under control with diet.  

VA outpatient treatment records from July 2002 to January 
2006 show blood pressure readings all within normal limits 
under VA rating criteria.  At an August 2003 examination, it 
was noted that the veteran was on a low salt diet.

At a VA C&P examination in December 2005, the veteran 
reported that he had taken medication in service for high 
blood pressure in 1999 and 2000; however, he had not taken 
any blood pressure medication since that time.  He stated 
that he followed a diet.  The examiner noted that a recorded 
blood pressure in May 2005 was 128/89.  Blood pressure 
readings at the December 2005 examination were 136/88 in the 
right arm while lying, 132/90 in the right arm while sitting 
and 134/90 in the left arm while sitting.  

An addendum dated in January 2006 regarding whether the 
examiner had reviewed the claims file indicated that the 
examiner was not available so another VA doctor reviewed the 
claims file and fully agreed with the December 2005 
examiner's findings.  

Under the criteria to evaluate hypertensive vascular disease, 
DC 7101 provides that a 10 percent disability rating is 
warranted when the diastolic pressure is  predominantly 100 
or more; the systolic pressure is predominantly 160 or more; 
or the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, DC 
7101 (2005).  A 20 percent disability rating is warranted 
when the diastolic pressure is predominantly 110 or more, or 
the systolic pressure predominantly is 200 or more.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more; a 60 percent rating is warranted 
where diastolic pressure is 130 or more.  Note 1 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 millimeters (mm.) or greater with a 
diastolic blood pressure of less than 90 mm.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The objective medical evidence of record shows medical 
findings of diastolic blood pressure less than 100 and 
systolic blood pressure of less than 160.  The veteran 
testified that he used blood pressure medication for a 
limited time period; however, the veteran denied using 
medication since 2000 for control of blood pressure.  In view 
of the foregoing, the veteran's service-connected 
hypertension is not of sufficient severity as to warrant a 
compensable rating.  The evidence does not demonstrate 
medical findings showing diastolic pressures of predominantly 
100 or more, or systolic pressures of predominantly 160 or 
more, or that the veteran requires continuous medication for 
control.  The clinical findings do not show that the veteran 
meets the criteria for a compensable rating higher at any 
time since the effective date of his award.  Fenderson, 12 
Vet. App. at 119.

The preponderance of the evidence is against the claim for a 
compensable rating for service connected hypertension, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


IV. Status post L5-S1 laminectomy 

The RO granted entitlement to service connection for status 
post L5-S1 laminectomy and assigned a 20 percent evaluation 
effective from December 2000 under the provisions of DC 5293.  
The RO based the evaluation upon recurring attacks of 
moderate intervertebral disc syndrome with resolution of 
reasonable doubt in the veteran's favor.  The veteran 
disagreed with the evaluation.  

Service medical records show that in service the veteran 
underwent an L5-S1 laminectomy and diskectomy in May 2000.  
He was medically separated from service due to his back 
disorder.  At a VA examination in May 2001, the veteran 
related that since the operation he had gradual recurrence of 
his pain and numbness to the lower extremities with the right 
being more affected than the left.  He complained of constant 
pain accompanied by muscle spasm with increases in pain not 
associated with any particular motion or activity.  He had 
had no additional treatment.  

At a VA examination in May 2001 the veteran was observed to 
ambulate into the clinic without external supports or 
assistance.  There was no evidence of an antalgic gait.  
Clinical findings were that the spine was midline with the 
cervical, thoracic and lumbar curves preserved.  There was a 
well-healed 5 cm midline longitudinal surgical scar at L5 to 
the sacrum with visible and palpable thickened tender 
subcutaneous scarring.  He was locally tender to palpation in 
this area and nontender to the paravertebral musculature.  

There was no paravertebral muscle spasm to palpation.  He was 
nontender to palpation at the SI joints or sciatic notches 
bilaterally.  His active range of motion was forward flexion 
to 85 degrees, extension was zero to 20 degrees, lateral 
bending was zero to 20 degrees bilaterally, and rotation was 
zero to 20 degrees bilaterally.  Heel toe walking was intact.  
Straight leg raising at 65 degrees bilaterally in the supine 
position elicited lumbosacral discomfort but straight leg 
raising in the seated position to 90 degrees elicited no 
discomfort whatsoever.  Goldthwaite, Patrick, pelvic rock and 
Hoover tests were negative bilaterally.  The lower extremity 
active range of motion was intact throughout.  Motor strength 
for the lower extremities was graded 5/5 throughout.  Deep 
tendon reflexes were 2+ and symmetrical for the lower 
extremities.  There was a subjective decrease in sensation to 
light touch in the right lower extremity primarily in a 
stocking distribution below the knee but more significantly 
to the lateral aspect of the foot in the SI distribution.  
Distal circulation was intact throughout.

An x-ray of the lumbosacral spine revealed a slight decrease 
in the L5-S1 intervertebral disk space but otherwise no 
significant abnormality.  The diagnosis was status post 
diskectomy L5-S1 by history with residual subjective lower 
extremity radicular symptoms but without objective evidence 
of lower extremity radiculopathy.  

The veteran testified in September 2003 as to the symptoms 
and manifestations of his low back disability and the effect 
on his daily activities.  He taught at a barber college and 
the constant standing caused pain in his back.  

VA outpatient treatment records for a period from July 2002 
to January 2006 show that the veteran was seen periodically 
for complaints of and treatment for chronic low back pain.  
When first seen in July 2002 the veteran complained of 
chronic low back pain on and off since 1999.  He had 
radiation in both legs, the right greater than the left and 
occasional numbness of legs.  There were no associated 
symptoms.  His neurological examination was grossly normal 
with his motor and sensory systems normal.  His back had mild 
discomfort in the lumbar area with good range of motion.  

An MRI in November 2002 revealed bilateral L5-S1 foraminal 
narrowing and "EDX" evidence of right L5-S1 radiculopathy.  
At a VA rehabilitation appointment in April 2003 the examiner 
observed patellar and Achilles deep tendon reflexes of 2+ 
bilaterally; no ankle clonus; normal muscle bulk and tone; 
Babinski downgoing, bilaterally; mildly impaired sensation in 
the right L5-S1 distribution and lower lumbar paraspinal 
tenderness. 

When seen as an outpatient during this period, he continued 
to have low back pain with radiation to the right lower 
extremity above the knee and intermittent numbness of the 
great toes.  He denied bowel or bladder changes.  

The veteran was referred for a consultation for chronic pain 
in October 2003.  In November 2003 he reported that he had 
not been to the emergency room within the prior year because 
of pain.    

The report of a MRI in November 2004 shows degenerative 
changes at the L5-S1 level where a moderately large disc 
protrusion was seen but no frank compression of the thecal 
sac nor definite nerve root compression was seen. 

At a VA C&P orthopedic examination in December 2005, the 
veteran related the history of his back disorder.  He 
complained of persistent dullness and soreness in the lower 
back associated with a sharp component that traveled down to 
the posterior area of the right leg.  He had difficulty 
bending, climbing, and standing for a prolonged time.  He 
reported that the pain was constant, of moderate to severe 
intensity and worse in the morning as well as in the evening.  
He complained of a flare-up 3-4 times a week lasting for a 
few hours to days.  He took medication on a regular basis 
which only eased the pain.  Precipitating factors were 
prolonged standing and sitting.  He had moderate to severe 
functional impairment.  He had treatment in the past without 
major improvement of the pain.  He denied the use of any 
steroid injections.  It was felt that he was not a candidate 
for any other surgical procedure.  He had numbness in the 
great toes more on the right than on the left associated with 
stiffness in the lower back.  

He denied bladder complaints, bowel complaints, erectile 
dysfunction or weakness.  He had no fever.  He did not use a 
cane, crutches or walker.  He had a store bought brace for 
his back which he used for long walking.  The veteran stated 
that he was only able to walk just a few steps without pain.  
There was no history of falls or of an unsteady gait.  There 
was no history of any other injury to the back.   

The veteran stated that he had worked as a barber but stopped 
working about two years earlier due to the increase of the 
low back pain when he was standing.  He reported difficulty 
with prolonged driving, limitation in moderate degree for 
mobility especially walking and transfers in the morning, and 
limitation in the activities of daily living.  

Clinical findings were that the veteran had a nonantalgic 
gait, had mild difficulty transferring and appeared to be in 
pain.  There was no abnormal pattern of shoe wear and he had 
a normal posture on walking and standing.  

The thoracolumbar spine presented minimal to moderate muscle 
spasm with reversed lordosis and a 5 cm midline longitudinal 
scar which was well healed.  Forward flexion was from 0-78 
degrees with pain between 60-78 degrees, extension from 0-27 
degrees, left and right lateral flexion from 0-22 degrees, 
left and right lateral rotation from 0-25 degrees.  There was 
minimal tenderness in the left lateral rotation and lateral 
flexion from 20-25 degrees.  There was no evidence of 
scoliosis or kyphosis and joint function was not additionally 
limited by lack of endurance, weakness or fatigability 
following repetitive use.  There was no ankylosis.  

A neurological examination presented sensory examination with 
decreased sensation in the bilateral great toes the right 
more than the left.  Muscle strength was 5/5 of the upper and 
lower extremities with adequate muscle mass and tone.  Deep 
tendon reflexes were symmetrical +2.  Straight leg raising 
test was elicited positive at 65 degrees in the supine 
position.  The November 2004 MRI which was available showed 
degenerative changes at the L5-S1 level with a moderate large 
disc protrusion and congenital large spinal canal but no 
visible nerve root compression was seen.  

A December 2005 x-ray revealed maintenance of the lordotic 
curvature of the spine with mild facet hypertrophy and 
sclerosis and minimal disc space narrowing at L5-S1 but no 
evidence of spondylolisthesis.  

The conclusion was lumbosacral strain with degenerative joint 
disease of the spine with the presence of a large disc 
protrusion, status post laminectomy L5-S1.  The joint 
function was additionally limited by pain following 
repetitive use in moderate degree.  The veteran had 
incomplete radiculopathy due to the presence of decreased 
sensation and numbness in the lower extremities.  The veteran 
was unable to perform his work due to inability to remain 
standing and exacerbation of the low back pain.  
 
During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
The amendment was effective on September 23, 2002.  In 2003, 
further amendments were made for evaluating disabilities of 
the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
amendment and correction were made effective from September 
26, 2003.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.  

The General Rating Formula for Diseases and Injuries of the 
Spine is with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under Sec. 4.25. 

The notes to the General Rating Formula provide that any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The notes state to round each range of motion 
measurement to the nearest five degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Plate V.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004).

Where evaluation is based on limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207. 

During the pendency of the appeal, changes were also made to 
that portion of the Rating Schedule that addresses evaluation 
of intervertebral disc syndrome, effective September 23, 
2002, 

As provided in the prior version of Diagnostic Code 5293, 
severe recurring attacks, with intermittent relief warrant a 
40 percent evaluation.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief warrants a 60 percent evaluation.  The 
veteran had complaints of chronic pain; however, the evidence 
of record does not show severe recurring attacks.  At the May 
2001 VA examination, no muscle spasm was found on 
examination.  Although at the December 2005 examination, the 
veteran presented with muscle spasm of the thoracolumbar 
spine, this was described as minimal to moderate.  The 
neurological examinations presented subjective decreased 
sensation to light touch in the lateral aspect of the foot in 
the SI distribution, but other neurological findings 
appropriate to the diseased disc site were not shown.  These 
manifestations do not more nearly approximate a 40 percent or 
60 percent evaluation under the prior criteria for DC 5293.  

Consideration has been given as to whether a higher 
evaluation is warranted under other diagnostic codes, 
however, a 40 percent evaluation under DC 5292 is not 
warranted as severe limitation of motion of the lumbar spine 
is not shown.  In May 2001, he had active range of motion of 
the lumbar spine, lacking only 5 degrees of forward flexion, 
and 10 degrees for extension, lateral bending and rotation.  
At the December 2005 examination, pain was shown with forward 
flexion but the limitation of range of motion of forward 
flexion lacked approximately only 10 degrees from full 
flexion.  Extension was approximately normal, lateral flexion 
lacked approximately 10 degrees bilaterally, and lateral 
rotation lacked 5 degrees bilaterally.  38 C.F.R. § 4.71a, DC 
5292 (prior to Sept. 26, 2003).  In addition, the evidence of 
record does not show the manifestations required for a 40 
percent evaluation for several lumbosacral strain under DC 
5295.  The evidence does not show listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space or some of these 
manifestations with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 26, 2003).

Under the regulations for evaluation of intervertebral disc 
syndrome, under DC 5293, effective September 23, 2002, and 
under DC 5243 (previously DC 5293) effective September 26, 
2003, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either by separate 
evaluations of its chronic orthopedic and neurologic 
manifestations; or on the total duration of incapacitating 
episodes over the past 12 months, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As provided in the regulations, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the maximum evaluation is 60 percent with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months would warrant a 40 
percent evaluation.  Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months would warrant a 20 percent evaluation.  The 
evidence of record does not show that the veteran has had any 
such incapacitating episodes where bedrest was prescribed by 
a physician.  Thus, an evaluation greater than 20 percent is 
not warranted for status post L5-S1 laminectomy based on 
incapacitating episodes.  

However, based on the evidence of record there are 
manifestations that could offer the potential for an 
evaluation greater than 20 percent under the revised criteria 
for evaluation of intervertebral disc syndrome with 
consideration of separate evaluations of chronic orthopedic 
and neurologic manifestations.  At the VA examinations, 
forward flexion was 85 degrees in May 2001 and approximately 
80 degrees in December 2005, and combined range of motion at 
each examination was greater than 120 degrees but not greater 
than 235 degrees which would only warrant a 10 percent 
evaluation under the revised criteria and no more than a 10 
percent evaluation for slight limitation of motion under the 
prior criteria.  Associated neurologic abnormalities of bowel 
or bladder impairment are not shown.  However, a MRI in 
November 2002 showed right radiculopathy by electro 
diagnostic evidence, although a MRI in November 2004 showed 
no visible nerve root compression.  Giving the benefit of the 
doubt to the veteran, the objective evidence of radiculopathy 
with his complaints of pain and impaired sensation in the 
lower extremities would be evaluated as sciatic radiculopathy 
(neuralgia) which would warrant a 20 percent evaluation under 
DC 8720 on the scale provided for injury of the sciatic nerve 
for moderate incomplete paralysis which is the maximum rating 
for neuralgia.  38 C.F.R. § 4.124a, DC 8720.  The 10 percent 
evaluation for limitation of flexion and the 20 percent 
evaluation for neuralgia of the sciatic nerve would combine 
for a 28 percent evaluation which when converted to the 
nearest degree divisible by 10 is a 30 percent evaluation.  
38 C.F.R. § 4.25.  Thus, a 30 percent evaluation is warranted 
for the veteran's service-connected intervertebral disc 
syndrome under the revised regulations effective September 
23, 2002.   

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his low 
back impairment.  Although the veteran indicated that he was 
no longer working as a barber because of back pain due to 
constant standing, there is no contention or indication that 
his low back impairment is productive of marked interference 
with working at other employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for service connected status 
post laminectomy L5-S1 prior to September 23, 2002.  The 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  However, resolving any reasonable doubt 
in the veteran's favor, the Board finds that the veteran 
meets the requirements for a 30 percent disability rating 
under DC 5243 (previously DC 5293) effective from September 
23, 2002.

V.  Post-traumatic arthritis of the AC joint of the left 
shoulder

The RO granted entitlement to service connection for post-
traumatic arthritis of the AC joint of the left shoulder and 
assigned a 10 percent evaluation effective from December 2000 
based on objective evidence of painful motion.  The RO 
assigned this rating under the provisions of Diagnostic Codes 
5201-5010 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a.  The veteran disagreed with the evaluation.  

Although service medical records show that in service the 
veteran sustained a right shoulder injury in 1996 in a motor 
vehicle accident, according to the history provided, the 
injury was to his left shoulder for which service connection 
has been granted.  He was diagnosed with an AC strain which 
was treated in a sling for approximately three to four weeks 
followed by a return to duty.  

At a VA examination in May 2001, the veteran related that he 
had had no additional care or treatment but experienced 
intermittent pain to the anterior aspect of the left shoulder 
in the region of the AC joint especially with overhead reach 
and abduction and external rotation type motions.  He had not 
had injections, surgery, or physical therapy for this 
problem.  The report indicates that the veteran is right-
handed.  

Clinical examination showed no deformity, discoloration, 
swelling or evidence of shoulder muscle atrophy.  He was 
locally tender to palpation at the AC joint and anterior and 
inferior to the distal acromion on the left shoulder.  He was 
nontender to palpation at the supraspinatus tendon insertion 
at the greater tuberosity of the humerus and at the 
coracoclavicular area.  His active range of motion of the 
left shoulder was forward flexion to 180 degrees, abduction 
to 180 degrees, external rotation to 90 degrees and internal 
rotation to 90 degrees.  Yergason, drop arm and sulcus tests 
were all negative.  The impingement test was positive on the 
left.  Apprehension and supraspinatus tests were equivocal on 
the left.  An x-ray revealed an AC joint spur but otherwise 
no significant abnormality.  The diagnosis was post traumatic 
arthritis of AC joint of the left shoulder with recurrent 
impingement syndrome, mild.

The veteran testified in May 2003 as to the symptoms and 
manifestations he experiences due to his left shoulder 
arthritis and the effect on his daily life.  He testified 
that he could raise his arm to shoulder level but could not 
keep it at that level for an extended period of time due to 
fatigue and pain.  

At a VA C&P examination in December 2005 he reported 
intermittent pain in the anterior aspect of the left shoulder 
and in the AC joint area aggravated by overhead activity and 
a sensation that the shoulder was going to pop out.  He 
denied any dislocation or any treatment for dislocation of 
the left shoulder.  There was no subluxation.  He claimed 
stiffness and difficulty with reaching and overhead activity.  
There was also a sensation of locking, but no fatigability, 
lack of endurance, heat, redness, swelling or weakness.  

On examination, there was no evidence of swelling, 
deformities or redness.  Range of motion was forward flexion 
from 0 to 180 degrees with discomfort between 160-180 
degrees, abduction from 0 to 180 degrees with discomfort 
between 160-180 degrees, external rotation from 0 to 90 
degrees and internal rotation from 0 to 90 degrees with no 
pain but there was tenderness in the supraspinatus tendon 
with positive impingement sign.  There was tenderness in the 
AC joint.  An x-ray of the left shoulder revealed minimal 
degenerative changes of the greater tuberosity with no 
evidence of a fracture or dislocation.  

The conclusion was post-traumatic arthritis of the AC joint 
on the left shoulder.  There were residual minimal 
degenerative changes of the greater tuberosity with evidence 
of an impingement syndrome.  Joint function was additionally 
limited by pain in mild degree following repetitive use.  The 
veteran denied any flare-up of the shoulder pain and no other 
factor was seen during a flare-up or after repetitive use.  
No flare-up was described and no evidence of weakness, lack 
of endurance, fatigability or incoordination in the left 
shoulder joint was shown.

The regulations provide that arthritis due to trauma, 
substantiated by X- ray findings, is rated as degenerative 
arthritis.  38 C.F.R. 4.71a, DC 5010 (2005).  Degenerative 
arthritis established by X-ray findings may be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes involved under 38 C.F.R. 4.71a, DC 5003 
(2005).  For the purpose of rating disability from arthritis, 
the shoulder is considered a major joint. 38 C.F.R. § 4.45(f) 
(2005).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. Part 4, DC 5003 (2005).

The regulations provide for ratings based on limitation of 
motion of the arm that a 20 percent evaluation is warranted 
when limitation of motion of the minor arm is either limited 
to shoulder level or limited to midway between the side and 
shoulder level.  A 30 percent evaluation for the minor arm 
requires motion limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, DC 5201

The regulations define normal range of motion for the 
shoulder as forward elevation (flexion) from zero to 180 
degrees, abduction from zero to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
With forward elevation (flexion) and abduction, range of 
motion for the arm is from the side of the body (zero 
degrees) to above the head (180 degrees) with the mid-point 
of 90 degrees where the arm is held straight out from the 
shoulder.  With external rotation, range of motion for a bent 
arm is from the shoulder level (zero degrees) to in line with 
the side of the head (90 degrees).  With internal rotation, 
range of motion for a bent arm is from the shoulder level 
(zero degrees) to in line with the side of the torso (90 
degrees).  38 C.F.R. § 4.71, Plate I.

After a careful review of the evidence of record, the Board 
finds that assignment of an increased evaluation is not 
warranted.  Clinical findings at the May 2001 and December 
2005 show normal range of motion for the left shoulder with 
objective evidence of pain on motion.  When, as in this case, 
there are x-ray findings of degenerative arthritis with less 
than compensable limitation of motion but with objective 
evidence of painful motion, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes, 5003, 
5010, 5201.  

A 20 percent rating for the service-connected left shoulder 
disability would be warranted if there were limitation of the 
left arm to shoulder level or to midway between side and 
shoulder level.  Such limitations are not shown.  38 C.F.R. 
§ 4.71a, DC 5201.  There is no indication of either nonunion, 
malunion or dislocation of the clavicle or scapula, nor is 
there any suggestion of impairment of the left humerus.  
Thus, DC 5202 and 5203 are not for application.  
Consequently, the evidence does not support a grant in excess 
of a 10 percent rating under any of the formulations listed 
above.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
require consideration of the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating merely for pain.

In this regard, the veteran has complained of left shoulder 
pain.  However, even considering the effects of pain on use 
and during flare-ups, and the other factors addressed in 
DeLuca, supra, there is no objective evidence of more than 
characteristic pain on motion of the left shoulder and 
becoming painful on use.  See 38 C.F.R. §§ 4.40, 4.45.  With 
regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
left shoulder disability are contemplated in the 10 percent 
rating assigned to the left shoulder.  There is no indication 
in the record that pain, due to disability of the left 
shoulder, causes functional loss greater than that 
contemplated by the 10 percent evaluation currently assigned.  
Consideration has been given to "staged ratings;" however,  
the clinical findings do not show that the veteran meets the 
criteria for a compensable rating in excess of 10 percent at 
any time since the effective date of his award.  Fenderson, 
12 Vet. App. at 119.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
left shoulder impairment.  There is no contention or 
indication that his left shoulder impairment is productive of 
marked interference with employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The preponderance of the evidence is against the veteran's 
claim and that an initial rating in excess of 10 percent is 
not warranted for the service-connected post-traumatic 
arthritis of the AC joint of the left shoulder.  Gilbert, 1 
Vet. App. at 49.


ORDER

Entitlement to an initial compensable disability rating for 
hypertension is denied.

Entitlement to an initial rating in excess of 20 percent for 
service connected status post laminectomy L5-S1 prior to 
September 23, 2002, is denied.  

Entitlement to an initial rating of 30 percent for service 
connected status post laminectomy L5-S1 effective September 
23, 2002, is granted, subject to regulatory criteria 
applicable to payment of monetary awards. 

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic arthritis of the AC joint of the left shoulder 
is denied.


REMAND

The RO granted entitlement to service connection for post-
traumatic arthritis of the right ankle and assigned a 
noncompensable evaluation effective from December 2000.  The 
veteran disagreed with the evaluation.  The RO assigned this 
rating under the provisions of Diagnostic Code 5010 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a.  

Service medical records show that the veteran injured his 
right ankle in service and was diagnosed with a Grade III 
sprain with avulsion fracture at the right lateral malleolus.  
A diagnosis of mild post-traumatic arthritis of the right 
ankle was made at a VA examination of joints in May 2001.  
The veteran denied any pain at the right ankle, had full 
range of motion, and had no instability in the ankle.  In the 
absence of objective evidence of painful motion, the RO 
assigned a noncompensable evaluation.  

At a VA C&P examination in December 2005, the right ankle had 
normal range of motion.  According to the examination report, 
the veteran complained of "left" ankle discomfort; however, 
the clinical findings were from examination of the service-
connected right ankle.  The examiner's conclusion was right 
ankle post-traumatic arthritis with evidence of a fragment 
inferior to the medial malleolus consistent with a remote 
fracture.  The examiner also concluded that "[j]oint 
function is additionally limited by pain in mild degree 
following repetitive use".  This conclusion, however, is in 
apparent contradiction to a clinical finding in the report 
which stated that "[t]here was no evidence of pain, 
fatigability, lack of endurance or incoordination effecting 
the joint function after repetitive use".  Clarification of 
this medical opinion is necessary prior to appellate review.  
38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the medical examiner who 
performed the orthopedic examination in 
December 2005, review the medical 
examination report and clarify whether the 
veteran has additional limitation of right 
ankle joint function due to pain following 
repetitive use.  

The determination as to whether an 
additional examination is necessary is 
left to the examiner.

2.  If the physician who conducted the 
December 2005 VA examination is no longer 
available, please forward this request for 
a supplemental opinion (with the deferred 
examination option) to a second doctor 
specializing in orthopedic disorders.  

3.  If an additional examination is 
requested, the examiner should report 
findings in terms of the appropriate 
rating schedule criteria for post-
traumatic arthritis of the right ankle.  
The examiner should determine if there is 
ankylosis, marked or moderate limitation 
of motion of the right ankle, or malunion 
of the ankle causing moderate or marked 
deformity.

The examiner should determine whether the 
right ankle exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, the 
determination should be expressed in terms 
of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

4.  Then, readjudicate the veteran's claim 
of entitlement to an initial compensable 
evaluation of the right ankle with 
consideration of the staged ratings 
principle of Fenderson.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


